DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 17 is objected to because of the following informalities: 
		 line 4 recites “…robot robot…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 2, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US 10,792,810 B1) in view of Guerin et al. (US 9,6433,14 B2).

	Regarding claims 1, 13 and 19, Beckman et al. discloses a robotic system testing environment and method, comprising:

	a first physical test environment including one or more sensors and at least one of a robot under control (i.e. robotic control system 220 provides the robotic control policy 225 to the controller 250 of the robotic system 110 to control the robotic system 110 while performing trials of the task 100 in the real world environment 240 – Col. 5, lines 29-32), a human (i.e. performance of the robot 110 can be observed by a human – Col. 4, lines 1 and 2), a stationary object (i.e. object 105 – Col. 2, line 38), a mobile object, or any combination thereof;
	a virtual test environment including at least one of a virtual robot under control, a virtual human, a virtual, stationary object, a virtual, mobile object, one or more virtual sensors, or any combination thereof (i.e. robotic system performs task 100 in a simulated environment 230, the simulated environment representing a comprehensive, high-fidelity simulation of the scenarios and tasks involved, including any objects being manipulated, the robot performing the manipulation, the environment in which the objects and robot exist, sensors that furnish inputs – Col. 3, lines 5-14); and
	a computing system/ non-transitory, computer-readable medium storing instructions that when executed by one or more processors cause the one or more processors to:
	receive one or more signals from the one or more sensors located in the first physical test
environment, the one or more signals indicative of a physical state of one or more elements of the first physical test environment (i.e. observation system 235 provides its recorded observations to the feedback engine 210 of robotic control system 220, the observations including and analysis of whether the robot has handled the objects in a manner that leaves them in good condition Col. 5, lines 4-27; Col. 12, lines 2-5);
	determine a state of a model of the first physical test environment based at least in part on the one or more signals received from the one or more sensors located in the first physical test environment (i.e. system 220 continues the real-world refinement phase 200B of the control policy training if the objects are not in good condition, and implements the control policy during robotic deployment to perform the tasks as specified if the objects are in good condition – Col. 12, lines 2-16); and
	determine a state of a model of the virtual test environment based on a desired set of test conditions (i.e. robotic control system 220 can reformulate some of the parameters of the simulated environment, for example by system identification in which real-world parameters are measured and/or dynamics are learned, and can run additional simulations in the revised simulated environment and use evaluations of these simulations to refine the policy and/or build a new policy – Col. 12, lines 37-55).
	Beckman et al. does not disclose the system and method comprising the steps:
		combine the model of the first physical test environment and the model of the virtual 			test environment;
		determine a set of sensor signals indicative of a state of the combined model of the first 			physical test environment and the virtual test environment;
		communicate the set of sensor signals to a robot under control or a virtual robot under 			control; and
		control the robot under control or the virtual robot under control based on the set of 			sensor signals.
	However, Guerin et al. discloses the step “combine the model of the first physical test environment and the model of the virtual test environment” by teaching that augmented reality (AR) and virtual reality (VR) for robotic systems are both meant to make interaction with robots more flexible by combining digital information in a more intuitive manner with a physical system, wherein AR involves projecting virtual information on top of a real physical environment, while VR involves displaying a representation of the physical system in a virtual digital environment (Col. 5, lines 1-7).
	Further, Guerin et al. discloses the step “determine a set of sensor signals indicative of a state of the combined model of the first physical test environment and the virtual test environment” by teaching that, within the virtual reality system, the immersive virtual environment may include a virtual reality environment, an augmented reality environment (e.g., an augmented environment), or augmented virtuality, and may be created using 3D scene content to create a virtual environment, 3D and 2D textured meshes and sprites to create entities that the user can interact with, a 3D textured mesh of the robot, and other 3D data from real time or recorded sensor data. Software may provide interaction between the user's virtual representation and entities in the environment, by interaction distance or ray casting. Other software may update real world assets such as a robot based on changes made in the virtual environment. The virtual environment may also simulate a physics-based environment, where objects act appropriately due to the force of gravity or other simulated environments, such as the gravity of other planets. Such an IVE may also include collision models, or dynamic models for entities to enable collision or deformation. The user may also switch between different IVEs without changing the physical configuration of the system (Col. 14, lines 4-36). 
	Further, Guerin et al. discloses the step “communicate the set of sensor signals to a robot under control or a virtual robot under 	control” by teaching that the user 390 may interact with the real-world robot via virtual robot 210 performed by commanding the simulation controller to generate an appropriate set of joint angles to determine the resulting joint pose of the robot based on 2D/3D camera/sensor data (Col. 7, line 49 – Col. 8, line 13).
	Further, Guerin et al. discloses the step “control the robot under control or the virtual robot under control based on the set of sensor signals” by teaching that, in order to control the real robot by proxy, either the same Cartesian endpoint pose could be commanded to the real robot, or the joint positions of the virtual robot could be replicated on the real robot, using PID control to command the real robot joints to the desired angles, or the user may visualize the real-world task space around robot 110 using either a point cloud of the scene from an RGBD camera, or via a stereo view from a robot-attached stereo camera (Col. 14, lines 4-36).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of method of Beckman et al. to include the features of Guerin et al. in order to control the robot directly, train or program motions for the robot to make later, or interactively collaborate with the robot during a task execution.

	Regarding claims 2, 14 and 20, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment and method of claims 1, 13 and 19 as shown in the rejection above.
	Beckman et al. further discloses one or more image projection devices located in the first physical test environment, the computing system further configured to:
	communicate image signals indicative of a state of at least one of the virtual robot under control, the virtual human, the virtual, stationary object, and the virtual, mobile object to the one or more image projection devices, wherein the one or more image projection devices project an image indicative of the state of the at least one of the virtual robot under control, the virtual human, the virtual, stationary object, and the virtual, mobile object onto the first physical test environment (i.e. The observation system 235 includes one or more sensors positioned and configured to observe the robotic system 110 as it performs its tasks in the real-world environment 240. Suitable sensors include image sensors (e.g., cameras), microphones, and electromagnetic position sensors, to name a few examples. The observation system 235 can generate still images, videos, audio recordings, and/or positional tracking data representing the robotic system 110 performing a task - Col. 10, lines 19-27). 

	Regarding claim 10, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 1 as shown in the rejection above.
	Beckman et al. further discloses a second physical test environment including a first robot under control, wherein the set of sensor signals is communicated to the first robot under control (i.e. the robotic control system 220 tries a variety of actions in the simulated and/or real world environments – Col. 17, liens 40-43), and wherein the first robot under control is controlled based on the set of sensor signals (i.e. controller 250 can receive data from the robot's sensors and can use this data in conjunction with the control policy to determine the sequence of actions taken by the robotic system 110 – Col. 5, lines 37-42).

	Regarding claim 11, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 10 as shown in the rejection above.
	Beckman et al. does not specifically disclose one or more image projection devices located in the second physical test environment, the computing system further configured to:
communicate image signals indicative of a state of one or more elements of the first physical test environment to the one or more image projection devices, wherein the one or more image projection devices project an image indicative of the state of the one or more elements of the first physical test environment onto the second physical test environment.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. to include one or more image projection devices located in the second physical test environment, the computing system further configured to communicate image signals indicative of a state of one or more elements of the first physical test environment to the one or more image projection devices, wherein the one or more image projection devices project an image indicative of the state of the one or more elements of the first physical test environment onto the second physical test environment, since Beckman et al. facilitates a second physical test environment to test robotic activity with the object in the environment.

	Regarding claim 12, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 10 as shown in the rejection above.
	Beckman et al. does not specifically disclose wherein the first physical test environment includes a second robot under control, and wherein the computing system is further configured to:
	command the second robot under control to move in accordance with a movement of the first 	robot under control.
	However, Guerin et al. discloses using a single virtual robot to control several identical real world robots (Col. 6, lines 10-13).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. to include the features of Guerin et al. in order to control the robot directly, train or program motions for the robot to make later, or interactively collaborate with the robot during a task execution.

	Regarding claim 15, Beckman et al. in view of Guerin et al. discloses the method of claim 14 as shown in the rejection above.
	Neither Beckman et al. nor Guerin et al. disclose wherein the one or more Signals from the one or more sensors located in the first physical test environment are indicative of the image indicative of the state of the at least one element of the virtual test environment projected onto the first physical test environment.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. to include wherein the one or more Signals from the one or more sensors located in the first physical test environment are indicative of the image indicative of the state of the at least one element of the virtual test environment projected onto the first physical test environment, since the system of Guerin et al. facilitates the projecting of virtual information on top of a real physical environment.

	Regarding claim 16, Beckman et al. in view of Guerin et al. discloses the method of claim 14 as shown in the rejection above.
	Beckman et al. does not disclose wherein the virtual test environment includes a virtual robot under control.
	However, Guerin et al. discloses virtual environment 200 containing virtual robot 210 (Col. 5, lines 40-44; FIG. 2). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beckman et al. to include the features of Guerin et al. in order to control the robot directly, train or program motions for the robot to make later, or interactively collaborate with the robot during a task execution.
	Neither Beckman et al. nor Guerin et al. disclose wherein an image indicative of a state of the virtual robot under control is projected onto the first physical test environment by the one or more image projection devices.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beckman et al. in view of Guerin et al. to include wherein an image indicative of a state of the virtual robot under control is projected onto the first physical test environment by the one or more image projection devices, since the system of Guerin et al. facilitates the projecting of virtual information on top of a real physical environment.

	Regarding claim 18, Beckman et al. in view of Guerin et al. discloses the method of claim 13 as shown in the rejection above.
	Neither Beckman et al. nor Guerin et al. disclose the method further comprising:
		communicating the set of sensor signals to a first robot under control in a second 			physical test environment different from the first physical test environment; and 			controlling the first robot under control based on the set of sensor signals.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beckman et al. in view of Guerin et al. to include the steps communicating the set of sensor signals to a first robot under control in a second physical test environment different from the first physical test environment, and controlling the first robot under control based on the set of sensor signals, since Beckman et al. facilitates a second physical test environment to test robotic activity with the object in the environment.

6.	Claim(s) 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US 10,792,810 B1) in view of Guerin et al. (US 9,6433,14 B2) as applied to claims 1, 2, 10-16, and 18-20 above, and further in view of Jung (US 10,667,659 B2).

	Regarding claim 3, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 2 as shown in the rejection above.
	Neither Beckman et al. nor Guerin et al. disclose wherein the one or more image projection devices include a three-dimensional, holographic imaging device.		
	However, Jung discloses that mobile terminal 100 may display the AR image as a stereoscopic image or a holographic image (Col. 24, lines 1-5).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. to include the features of Jung in order to display an augmented reality (AR) image for a cleaned result to enable a user to easily know a degree of contamination of a cleaned region before cleaning.

	Regarding claim 4, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 2 as shown in the rejection above.
	Beckman et al. further discloses wherein the one or more signals from the one or more sensors located in the first physical test environment are indicative of the image indicative of the state of the at least one of the virtual robot under control, the virtual human, the virtual, stationary object, and the virtual, mobile object onto the first physical test environment (i.e. The observation system 235 includes one or more sensors positioned and configured to observe the robotic system 110 as it performs its tasks in the real-world environment 240. Suitable sensors include image sensors (e.g., cameras), microphones, and electromagnetic position sensors, to name a few examples. The observation system 235 can generate still images, videos, audio recordings, and/or positional tracking data representing the robotic system 110 performing a task - Col. 10, lines 19-27).

	Regarding claim 5, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 2 as shown in the rejection above.
	Neither Beckman et al. nor Guerin et al. nor Jung disclose wherein the first physical test environment includes a robot under control, wherein the virtual test environment includes a virtual human, wherein an image indicative of a state of the virtual human is projected onto the first physical test environment, and wherein the robot under control in the first physical test environment is controlled to move in response to the state of the virtual human.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. to include wherein the first physical test environment includes a robot under control, wherein the virtual test environment includes a virtual human, wherein an image indicative of a state of the virtual human is projected onto the first physical test environment, and wherein the robot under control in the first physical test environment is controlled to move in response to the state of the virtual human, since the system of Guerin et al. facilitates the projecting of virtual information on top of a real physical environment.

	Regarding claim 6, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 2 as shown in the rejection above.
	Beckman et al. does not disclose wherein the virtual test environment includes a virtual robot under control.
	However, Guerin et al. discloses virtual environment 200 containing virtual robot 210 (Col. 5, lines 40-44; FIG. 2). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of method of Beckman et al. to include the features of Guerin et al. in order to control the robot directly, train or program motions for the robot to make later, or interactively collaborate with the robot during a task execution.
	Neither Beckman et al. nor Guerin et al. nor Jung disclose wherein an image indicative of a state of the virtual robot under control is projected onto the first physical test environment by the one or more image projection devices.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. in view of Guerin et al. to include wherein an image indicative of a state of the virtual robot under control is projected onto the first physical test environment by the one or more image projection devices, since the system of Guerin et al. facilitates the projecting of virtual information on top of a real physical environment.

	Regarding claim 7, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 6 as shown in the rejection above.
	Beckman et al. does not disclose wherein the virtual test environment includes a virtual robot under control, and wherein an image indicative of a state of the virtual robot under control is projected onto the first physical test environment by the one or more image projection devices.
	However, Guerin et al. discloses that the user 390 may interact with the real-world robot via virtual robot 210 performed by commanding the simulation controller to generate an appropriate set of joint angles to determine the resulting joint pose of the robot based on 2D/3D camera/sensor data (Col. 7, line 49 – Col. 8, line 13).
	Further, Guerin et al. discloses that, in order to control the real robot by proxy, either the same Cartesian endpoint pose could be commanded to the real robot, or the joint positions of the virtual robot could be replicated on the real robot, using PID control to command the real robot joints to the desired angles, or the user may visualize the real-world task space around robot 110 using either a point cloud of the scene from an RGBD camera, or via a stereo view from a robot-attached stereo camera (Col. 14, lines 4-36).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. to include the features of Guerin et al. in order to control the robot directly, train or program motions for the robot to make later, or interactively collaborate with the robot during a task execution.

	Regarding claim 9, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 6 as shown in the rejection above.
	Beckman et al. further discloses wherein the first physical test environment includes a human (i.e. performance of the robot 110 can be observed by a human – Col. 4, lines 1 and 2).
	Beckman et al. does not disclose wherein the virtual robot under control in the virtual test environment is controlled to virtually move in response to the state of the human, and wherein the one or more image projection devices display a sequence of images indicative of the movement of the virtual robot under control in the first physical test environment.
	However, Guerin et al. discloses that, to move robot 110, the user places his or her virtual hand 220 within a specific radius of interaction around the robot's 210 end effector (marked by a translucent sphere). Once inside, a button press may enable robot's 210 end effector to follow the Cartesian position and orientation of the user's 390 hand. This provides a similar interaction modality as “grabbing on” to the real robot 110. The user can also move the robot using input from a VUI, or from gestures made in the virtual environment, such as a “pushing away” gesture that causes the robot to retreat from the user (Col. 11, lines 14-24). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. to include the features of Guerin et al. in order to control the robot directly, train or program motions for the robot to make later, or interactively collaborate with the robot during a task execution.

7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US 10,792,810 B1) in view of Guerin et al. (US 9,6433,14 B2) and Jung (US 10,667,659 B2) as applied to claims 3-7 and 9 above, further in view of Hu et al. (US 9,928,649 B2).

	Regarding claim 8, Beckman et al. in view of Guerin et al. discloses the robotic system testing environment of claim 6 as shown in the rejection above.
	Neither Beckman et al. nor Guerin et al. nor Jung disclose the first physical test environment including a payload disposed on a mobile robot, and wherein the computing system is further configured to:
	command the mobile robot to move the payload robot under control in the first physical test 	environment in accordance with a virtual movement of the virtual robot under control.
	However, Hu et al. discloses that a user interface system 102 is utilized by a user to plan a movement and payload control of vehicle 106., wherein user interface system 102 includes a virtual reality headset and one or more controllers and the headset and controllers are utilized to navigate and indicate a route path within a three-dimensional virtual model of a physical environment where the vehicle is to be operated (Col. 3, lines 29-39).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Beckman et al. to include the features of Hu et al. in order to effectively control the vehicle to achieve a desired result in a time efficient manner.

8.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (US 10,792,810 B1) in view of Guerin et al. (US 9,6433,14 B2) as applied to claims 1, 2, 10-16, and 18-20 above, and further in view of Hu et al. (US 9,928,649 B2).

	Regarding claim 17, Beckman et al. in view of Guerin et al. discloses the method of claim 13 as shown in the rejection above.
	Neither Beckman et al. nor Guerin et al. disclose the method further comprising:
communicating a control command to a mobile robot in the first physical test environment to move a payload disposed on the mobile robot robot in accordance with a virtual movement of a virtual robot under control in the virtual test environment.
	However, Hu et al. discloses that a user interface system 102 is utilized by a user to plan a movement and payload control of vehicle 106., wherein user interface system 102 includes a virtual reality headset and one or more controllers and the headset and controllers are utilized to navigate and indicate a route path within a three-dimensional virtual model of a physical environment where the vehicle is to be operated (Col. 3, lines 29-39).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beckman et al. to include the features of Hu et al. in order to effectively control the vehicle to achieve a desired result in a time efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664